UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08268 Firsthand Funds (Exact name of registrant as specified in charter) 150 Almaden Blvd., Suite 1250 San Jose, CA 95113 (Address of principal executive offices) (Zip code) Firsthand Capital Management, Incorporated 150 Almaden Blvd., Suite 1250 San Jose, CA 95113 (Name and address of agent for service) registrant's telephone number, including area code:(408) 624-9527 Date of fiscal year end: December 31 Date of reporting period: June 30, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. CONTENTS Performance Summary 2 President’s Letter 4 Shareholder Fee Example 6 Portfolio of Investments 8 Statements of Assets and Liabilities 13 Statements of Operations 14 Statements of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 19 Additional Information 31 PERFORMANCE SUMMARY Period Returns (Average Annual Total Returns as of 6/30/14) FUND YTD* 1-YEAR 3-YEAR 5-YEAR 10-YEAR GROSS EXPENSE RATIO** Firsthand Technology Opportunities Fund 10.31% 50.89% 13.22% 20.27% 11.05% 1.86% Firsthand Alternative Energy Fund 19.01% 53.08% 1.52% 3.23% • 2.03% NASDAQ Composite Index 6.19% 31.21% 18.28% 20.59% 9.22% • S&P 500 Index 7.13% 24.60% 16.54% 18.80% 7.77% • WilderHill Clean Energy Index 8.02% 29.31% -6.88% -5.93% • • * Not Annualized ** After fee waivers, Firsthand Technology Opportunities Fund’s total net operating expenses are 1.85% and Firsthand Alternative Energy Fund’s total net operating expenses are 1.98%. Please see the Funds’ prospectus for more information about fund expenses. Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. The Nasdaq Composite Index (NASDAQ) is a capitalization-weighted index of all common stocks listed with NASDAQ. The Standard & Poor’s 500 Index (S&P 500) is a market-weighted index of 500 stocks of well-established companies. Each index represents an unmanaged, broad-based basket of stocks. These indices are typically used as benchmarks for overall market performance. The WilderHill Clean Energy Index is a market-weighted index of 58 companies in the cleaner fuel, energy conversion, energy storage, greener utilities, power delivery and conservation, and renewable energy harvesting sectors. You cannot invest directly in an index. 2 2014 Semi-Annual Report Returns Since Inception (Average Annual Total Returns as of 6/30/14) FUND (INCEPTION DATE) AVERAGE ANNUAL TOTAL RETURNS NASDAQ COMPOSITE INDEX S&P 500 INDEX WILDERHILL CLEAN ENERGY INDEX Firsthand Technology Opportunities Fund (9/30/99) -0.55% 4.19% 4.87% • Firsthand Alternative Energy Fund (10/29/07) -3.84% 8.18% 5.97% -17.19% Each Fund may invest in small-capitalization companies and Initial Public Offerings (“IPOs”). These investments will be more volatile than investments in large-capitalization companies and loss of principal could be greater. The Funds may invest in foreign securities, which will be subject to greater risks than investing in domestic securities. Because the Funds are not diversified, they can take larger positions in fewer companies, increasing their risk profile. The Funds invest in several industries within the technology sector and the relative weightings of these industries in a Fund’s portfolio may change at any time. Holdings by Industry - % of Net Assets (as of 6/30/14) INDUSTRY FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND Advanced Materials • 10.8% Advertising Technology 1.7% • Basic Materials • 5.2% Building Automation • 4.0% Communications 5.9% • Communications Equipment 7.4% • Computer 7.3% • Electrical Equipment • 3.5% Energy Efficiency • 5.9% Engineering Service • 1.8% Environmental Services • 0.8% Industrials • 4.0% Internet 33.1% • Networking 1.5% • Other Electronics 1.3% 7.8% Peripherals 1.2% • Renewable Energy 8.4% 38.2% Semiconductor Equipment 4.3% • Semiconductors 10.6% 5.9% Social Networking 8.5% • Software 8.2% • Waste and Environmental Service • 2.2% Net Other Assets and Liabilities 0.6% 9.9% Portfolio holdings are subject to change. www.firsthandfunds.com 3 PRESIDENT’S LETTER Fellow Shareholders, The U.S. stock market finished up for the first half of 2014. The NASDAQ Composite Index and the S&P 500 Index saw modest gains in Q1 followed by improved performance in the second quarter, and finished up 6.19% and 7.13% for the period, respectively. These gains came in spite of slowing economic growth in China, increased tensions in Iraq and the Middle East, and sectarian violence in Ukraine. Despite a continued lukewarm recovery for the U.S. economy, the Federal Reserve Bank began tapering its monthly bond purchases in early 2014, with an eye toward wrapping up its bond buying program by the end of 2014. Against this backdrop, we are pleased to report that both of our funds beat their benchmarks for the first half of 2014: Firsthand Technology Opportunities Fund finished up 10.31%, while Firsthand Alternative Energy Fund was up 19.01%. Sapphire: Better Glass than Glass The top performer for both funds in the first half of the year was GT Advanced Technologies (GTAT). The company provides equipment to the solar and LED industries, as well as manufactures crystalization furnaces to produce sapphire materials for industrial and consumer products. Since entering into a strategic supply partnership with Apple (AAPL) last November, GT Advanced has been working with the personal electronics giant to outfit Apple’s sapphire production facility in Mesa, Arizona, with GT’s advanced sapphire furnaces. Apple has provided $440 million of a planned $578 million in prepayments to GT for its capital outlays related to the Arizona plant. Sapphire crystal is more durable and more scratch-resistant than glass and is widely expected to replace Corning’s Gorilla Glass as the touch screen cover in several future Apple products. Apple currently uses sapphire to cover the camera lens and the home button on the iPhone 5s.While GT Advanced was up 113.30% for the period, it’s important to note that most of the valuation increase is based on the expected Apple-related revenues, and not yet supported by revenue growth. This is still a company in transition; its photovoltaic and polysilicon revenues are declining, but the sapphire business is obviously promising. Apple, for its part, also performed well during the first half of the year, despite some uncertainty about its product pipeline. The company was up 17.29% and was a top contributor to performance for Firsthand Technology Opportunities Fund. Apple sold 76 million iPhones during the first half of 2014—numbers that got a lift from China Mobile (CHL), the world’s largest carrier, which began selling iPhones to customers in January. Semiconductor Manufacturing Rebound Following declines in 2012 and 2013, sales of semiconductor manufacturing equipment are up in 2014, as semiconductor fabrication facilities gear up for next-generation chips. Lam Research (LRCX), which was up 24.46% for the period, was one of the companies buoyed by this uptick in the semiconductor equipment market and was a top contributor to Firsthand Technology Opportunities Fund’s performance. We be- 2 2014 Semi-Annual Report lieve Lam also is benefitting from customers’ uncertainty regarding Applied Materials’ (AMAT) merger with Tokyo Electron (no U.S. symbol), which shareholders approved in June. Mobile Commerce and the Rise of Digital Advertising Global mobile ad spending in 2013 more than doubled, to nearly $18 billion—a figure that is expected to reach more than $30 billion in 2014. Implementing a digital ad strategy is big business as companies look for ways to target online ads to specific consumers as well as track the effectiveness of these ads. The industry is gradually evolving toward integrated platforms that consolidate a range of services like ad creation, placement, and analytics. Adobe (ADBE), perhaps best known as the creator of the portable digital format (PDF) as well as web and graphic design software, has quietly become a major player in this space. Adobe’s digital marketing division is steadily growing as a percentage of the company’s total revenue (comprising 30% in 2013) and brought in $1.2 billion last year. Adobe finished the period up 20.84%; we initiated a position in Adobe late in Q1 and believe it holds great potential. Facebook is obviously part of any mobile spending discussion, with its share of the global mobile ad market standing at roughly 50%. Mobile ad revenue makes up a growing proportion of the social networking giant’s total ad revenue—up from 11% in 2012 to an estimated 63% this year. The company has demonstrated exceptional revenue and profit growth in the last several quarters, and has established itself as a leader in digital advertising. Firsthand Technology Opportunities Fund counted Facebook, up 23.13% for the period, among its top contributors during the first half of the year. Solar Still Hot Six months ago I wrote about the amazing run solar had in 2013. That success has continued into 2014. Solar remains the world’s fastest-growing source of renewable energy, with worldwide photovoltaic (PV) capacity expected to grow by nearly 21% this year. In the U.S., the first quarter of 2014 saw residential solar PV installations outpace commercial installations for the first time. SunEdison (SUNE), SunPower (SPWR), and Solar City (SCTY) were large contributors to Firsthand Alternative Energy Fund’s outperformance during the period, up 73.18%, 37.47%, and 24.25%, respectively. We are generally optimistic about the stock market over the second half of the year, though political events in Ukraine, Israel, and elsewhere give us some pause. The trends that guide our investments appear strong, and we look forward to continued growth in the coming months. Thank you for your continued investment with us. Kevin Landis President, Firsthand Funds Data and statistics presented have been calculated using data from Yahoo!Finance. All expressions of opinion are subject to change without notice. www.firsthandfunds.com 5 SHAREHOLDER FEE EXAMPLE Example — In general, mutual fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads), redemption fees, and exchange fees; and (2) ongoing costs, including management fees, 12b-1 distribution and service fees, non-12b-1 service fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. Note that Firsthand Funds (“Trust”) does not charge transaction fees for 12b-1 distribution and service fees, though you may incur transaction fees if you purchase shares through a broker. The example on the following page is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2014 through June 30, 2014. Actual Expenses — The section of the table at right entitled “Actual” provides information about actual account values and actual expenses. You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the section entitled “Actual” under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If your account is an IRA or other tax-qualified savings plan, your expenses may also have included a $10 annual fee. In either case, the amount of any fee paid through your account would increase the estimate of expenses you paid during the period and decrease your ending account value. Hypothetical Example for Comparison Purposes — The section of the table at right entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on a Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate your actual ending account balance or the expenses you paid for the period. However, you may use this information to compare the ongoing costs of investing in the Trust to other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. As in the case of the actual expense example, if your account is subject to an IRA fee, the amount of the fee paid through your account would increase the hypothetical expenses you would have paid during the period and decrease the hypothetical ending account value. 6 2014 Semi-Annual Report SHAREHOLDER FEE EXAMPLE - continued Please note that the expenses shown in the table at right are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The examples also assume all dividends and distributions have been reinvested. Firsthand Technology Opportunities Fund BEGINNING ACCOUNT VALUE 1/1/14 ENDING ACCOUNT VALUE 6/30/14 EXPENSES PAID DURING PERIOD* 1/1/14 - 6/30/14 ANNUALIZED EXPENSE RATIO Actual $ $ $ % Hypothetical** $ $ $ % Firsthand Alternative Energy Fund BEGINNING ACCOUNT VALUE 1/1/14 ENDING ACCOUNT VALUE 6/30/14 EXPENSES PAID DURING PERIOD* 1/1/14 - 6/30/14 ANNUALIZED EXPENSE RATIO Actual $ % Hypothetical** $ % * Expenses are calculated by multiplying the Fund’s annualized expense ratio listed above by the average account value over the period and multiplying that number by 181/365 (to reflect the one-half year period). ** 5% return per year before expenses. The expenses shown in the table do not reflect any fees that may be charged to you by brokers, financial intermediaries, or other financial institutions. www.firsthandfunds.com 7 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND Portfolio of Investment, June 30, 2014 (unaudited) SHARES MARKET VALUE COMMON STOCKS — 99.4% ($110,363,835) Advertising Technology — 1.7% ($1,865,400) Rocket Fuel, Inc.* $ Communications — 5.9% ($6,526,200) Equinix, Inc.* Gogo, Inc.* Rackspace Hosting, Inc.* Communications Equipment — 7.4% ($8,209,700) QUALCOMM, Inc. Ruckus Wireless, Inc.* Telefonaktiebolaget Ericsson LM - SP ADR Computer — 7.3% ($8,131,375) Apple, Inc. Internet — 33.1% ($36,740,560) Akamai Technologies, Inc.* Amazon.com, Inc.* Baidu, Inc. - SP ADR* Google, Inc., Class A* Google, Inc., Class C* Linkedin Corp.* Pandora Media, Inc.* SINA Corp.* Tencent Holdings, Ltd. Yandex NV, Class A* Networking — 1.5% ($1,677,000) Palo Alto Networks, Inc.* Other Electronics — 1.3% ($1,470,000) VeriFone Systems, Inc.* see accompanying notes to financial statements 8 2014 Semi-Annual Report FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND - continued Portfolio of Investment, June 30, 2014 (unaudited) SHARES MARKET VALUE Peripherals — 1.2% ($1,317,000) EMC Corp. $ Renewable Energy — 8.4% ($9,300,000) GT Advanced Technologies, Inc.* Semiconductor Equipment — 4.3% ($4,730,600) LAM Research Corp. Semiconductors — 10.6% ($11,814,800) Ambarella, Inc.* ARM Holdings, PLC - SP ADR Exar Corp.* Skyworks Solutions, Inc.* Social Networking — 8.5% ($9,480,200) Facebook, Inc.* Twitter, Inc.* Software — 8.2% ($9,101,000) Adobe Systems, Inc.* Intuit, Inc. VMware, Inc., Class A* INVESTMENT COMPANY — 0.5% ($514,578) Fidelity Institutional Money Market Fund (1) Total Investments (Cost $68,821,163) — 99.9% Other assets in excess of liabilities — 0.1% NET ASSETS — 100.0% $ * Non-income producing security. The Fidelity Institutional Money Market Fund invests primarily in U.S. Treasury securities. PLC: Public Limited Company SP ADR: Sponsored American Depositary Receipt see accompanying notes to financial statements www.firsthandfunds.com 9 FIRSTHAND ALTERNATIVE ENERGY FUND Portfolio of Investment, June 30, 2014 (unaudited) SHARES MARKET VALUE COMMON STOCKS — 90.1% ($17,217,247) Advanced Materials — 10.8% ($2,057,921) Corning, Inc. $ Praxair, Inc. SunEdison, Inc.* Basic Materials — 5.2% ($1,002,130) Metalico, Inc.* Rockwood Holdings, Inc. Building Automation — 4.0% ($758,936) Johnson Controls, Inc. Electrical Equipment — 3.5% ($667,580) ABB, Ltd. – SP ADR Energy Efficiency — 5.9%($1,137,197) ESCO Technologies, Inc. Honeywell International, Inc. Itron, Inc.* Engineering Service — 1.8% ($345,800) Quanta Services, Inc.* Environmental Services — 0.8% ($155,924) Advanced Emissions Solutions, Inc* Industrials — 4.0% ($761,317) 3M Co. United Technologies Corp. Intellectual Property — 0.0% ($—) Silicon Genesis Corp., Common (1)* 0 Other Electronics — 7.8% ($1,486,937) Cree, Inc.* Intevac, Inc.* Koninklijke Philips Electronics N.V. see accompanying notes to financial statements 10 2014 Semi-Annual Report FIRSTHAND ALTERNATIVE ENERGY FUND - continued Portfolio of Investment, June 30, 2014 (unaudited) SHARES MARKET VALUE Renewable Energy — 38.2% ($7,296,231) Amtech Systems, Inc.* $ First Solar, Inc.* Gamesa Corp. Tecnologica S.A. GT Advanced Technologies, Inc.* Iberdrola S.A. JA Solar Holdings Co., Ltd. - ADR* JinkoSolar Holding Co., Ltd. - ADR* Motech Industries, Inc.* Orion Energy Systems, Inc.* Sharp Corp.* SMA Solar Technology AG* SolarCity Corp.* SunPower Corp., Class B* Trina Solar Ltd. - SP ADR* ULVAC, Inc.* Vestas Wind Systems A.S.* Yingli Green Energy Holding Co. - ADR* Semiconductors — 5.9% ($1,135,074) Exar Corp.* Power Integrations, Inc. Waste and Environment Service — 2.2% ($412,200) Covanta Holding Corp. PREFERRED STOCK — 0.0% ($—) Intellectual Property — 0.0% ($—) Silicon Genesis Corp., Series 1-C (1)* 0 Silicon Genesis Corp., Series 1-E (1)* 0 see accompanying notes to financial statements www.firsthandfunds.com 11 FIRSTHAND ALTERNATIVE ENERGY FUND - continued Portfolio of Investment, June 30, 2014 (unaudited) SHARES MARKET VALUE INVESTMENT COMPANY — 9.3% ($1,778,564) Fidelity Institutional Money Market Fund (2) $ Total Investments (Cost $16,208,936) — 99.4% Other assets in excess of liabilities — 0.6% NET ASSETS — 100.0% $ * Non-income producing security. Restricted security. The Fidelity Institutional Money Market Fund invests primarily in U.S. Treasury securities. ADR: American Depositary Receipt SP ADR: Sponsored American Depositary Receipt see accompanying notes to financial statements 12 2014 Semi-Annual Report STATEMENTS OF ASSETS AND LIABILITIES June 30, 2014 (unaudited) FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND ASSETS Investment securities: Acquisition cost $ $ Market value (Note 2) Foreign currency at value ($53,895 and $6,995) Receivable for securities sold — Receivable from dividends, interest, and reclaims Receivable for capital shares sold TOTAL ASSETS LIABILITIES Payable for securities purchased — Payable to affiliates (Note 4) Payable for capital shares redeemed TOTAL LIABILITIES NET ASSETS $ $ Net Assets consist of: Paid-in-capital $ $ Accumulated net investment loss ) ) Accumulated net realized losses from security transactions andforeign currency transactions ) ) Net unrealized appreciation on investments andforeign currency NET ASSETS $ $ Shares outstanding Net asset value, redemption price and offering price per share(Note 2) $ $ see accompanying notes to financial statements www.firsthandfunds.com 13 STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2014 (unaudited) FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND INVESTMENT INCOME Dividends $ $ Foreign tax withholding ) ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Administration fees (Note 4) Trustees fees GROSS EXPENSES Trustees fees reimbursement ) ) TOTAL NET EXPENSES NET INVESTMENT LOSS ) ) Net Realized and Unrealized Gain on Investments: Net realized gains from security transactions Net change in unrealized appreciation on investments and foreign currency Net Realized and Unrealized Gain on Investments Net Increase In Net Assets Resulting From Operations $ $ see accompanying notes to financial statements 14
